United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1284
Issued: February 14, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 3, 2016 appellant filed a timely appeal from a May 16, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a bilateral knee
condition causally related to factors of her federal employment.
FACTUAL HISTORY
On October 9, 2015 appellant, then a 61-year-old retired customer services supervisor,
filed an occupational disease claim (Form CA-2) alleging a bilateral knee condition due to

1

5 U.S.C. § 8101 et seq.

factors of her federal employment. She identified June 23, 2009 as the date she first became
aware of her condition.
In a narrative statement, appellant specified that she had retired on October 1, 2015 and
prior to her retirement she worked as a supervisor which required constant walking to the
window unit, parcel area, and box section and sometimes in the automated areas. She indicated
that she performed these duties at least eight hours per day, five days per week. Appellant
alleged that her federal duties affected both of her knees, right worse than left, and noted that she
never had a problem with her knees prior to working for the employing establishment and had no
hobbies that would have caused or aggravated her conditions.
In a November 2, 2015 letter, OWCP notified appellant of the deficiencies of her claim
and afforded her 30 days to submit additional evidence and respond to its inquiries.
By decision dated December 3, 2015, OWCP denied the claim as the medical evidence of
record failed to establish a diagnosis in connection with the alleged injury and/or events.
On December 11, 2015 appellant requested a review of the written record by a
representative of the Branch of Hearings and Review and submitted a November 19, 2015
narrative statement indicating that her job as a supervisor required constant walking in order to
check areas of responsibilities and also required her to bend and stoop in the performance of
duty.
In a September 15, 2015 report, Dr. Steven Inbody, a Board-certified neurologist, noted
that appellant had been employed by the employing establishment as a supervisor for the past 35
years and on or about June 23, 2009 she first became aware of an aggravation of a preexisting
injury of the right knee and sustained a new injury to the left knee while performing her
repetitive duties of walking, standing, stooping, and bending. He reported that appellant
eventually underwent right knee total replacement surgery and in 2006 a right knee meniscal tear
was noted and treated arthroscopically with medial collateral ligament tear also noted and
repaired. As appellant continued to work on her feet with significant walking required, her pain
evolved and required knee injections. Dr. Inbody noted that appellant’s pain continued to
progress making activities at work difficult with end-of-the-day exacerbations to the point where
she was unable to complete her activities of daily living at home with pain no longer responding
to after-work rest. Appellant was scheduled for a total knee replacement on April 6, 2015 and
had been going through gradual rehabilitation since. Dr. Inbody diagnosed bilateral internal
derangement of the knees and opined that appellant’s condition was a result of the repetitive
traumas she experienced in her federal employment which required walking throughout the day
with prolonged standing and very little time to sit.
On April 22, 2016 the employing establishment controverted appellant’s claim alleging
that she did not walk or stand for eight hours per day and used a yard stick to measure the mail
which required no bending or stooping. It noted that appellant’s job required two hours of
intermittent walking and standing. The employing establishment submitted a position
description and noted that appellant did not perform any physical exertion of lifting, pushing,
pulling, bending, or stooping at work.

2

By decision dated May 16, 2016, an OWCP hearing representative affirmed the
December 3, 2015 decision, finding that the medical evidence of record established fact of
injury, but failed to establish a causal relationship between appellant’s condition and factors of
her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, and that an injury3 was sustained in the performance
of duty. These are the essential elements of each compensation claim, regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.6
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish that factors
of her federal employment caused or aggravated her bilateral knee condition. Appellant
identified the factors of employment that she believed caused the condition, including walking
and standing while supervising areas at work, which OWCP accepted as factual. However, in
order to establish a claim that she sustained an employment-related injury, she must also submit

2

Id.

3

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
4

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

5

See D.R., Docket No. 09-1723 (issued May 20, 2010).

6

See O.W., supra note 4.

3

rationalized medical evidence which explains how her medical condition was caused or
aggravated by the accepted employment factors.7
In his September 15, 2015 report, Dr. Inbody diagnosed bilateral internal derangement of
the knees and opined that appellant’s condition was a result of the repetitive traumas she
experienced in her federal job which required walking throughout the day with prolonged
standing and very little time to sit. He failed to provide a rationalized opinion explaining how
factors of appellant’s federal employment, her walking and prolonged standing at work, caused
or aggravated her bilateral knee condition. Dr. Inbody failed to provide an opinion adequately
addressing how appellant’s history of knee issues, including a June 23, 2009 incident, caused or
contributed to her bilateral internal knee derangement. The Board has held that medical opinions
based on an incomplete history have diminished probative value.8 Dr. Inbody noted that
appellant’s condition occurred while she was at work, but such generalized statements do not
establish causal relationship because they merely repeat appellant’s allegations and are
unsupported by adequate medical rationale explaining how her physical activity at work actually
caused or aggravated the diagnosed condition.9 The Board has held that the mere fact that
appellant’s symptoms arise during a period of employment or produce symptoms revelatory of
an underlying condition does not establish a causal relationship between appellant’s condition
and her employment factors.10 Thus, the Board finds that Dr. Inbody’s report is insufficiently
rationalized to establish that appellant’s condition was caused or aggravated by factors of her
federal employment.
On appeal, appellant contends that there was an error of fact or law and argues that her
claim should have been approved based on the medical evidence she submitted. For the reasons
set forth above, the Board finds appellant’s arguments are without merit. As appellant has not
submitted any rationalized medical evidence to support her allegation that she sustained an injury
causally related to the accepted employment factors, she failed to meet her burden of proof to
establish a claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a bilateral
knee condition causally related to factors of her federal employment.

7

See A.C., Docket No. 08-1453 (issued November 18, 2008).

8

See Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value). See also Douglas M. McQuaid, 52 ECAB 382
(2001); N.H., Docket No. 13-849 (issued July 17, 2013).
9

See K.W., Docket No. 10-98 (issued September 10, 2010).

10

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

4

ORDER
IT IS HEREBY ORDERED THAT the May 16, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 14, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

